Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s Claims filed on 01/27/2021 for Application #17/159,512 filed on 01/27/2021 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are presented for examination, of which Claims 1-3, 6-10, 13-15, 18-20 are allowable via Examiner’s Amendment.  Claims 4, 5, 11, 12, 16, 17 are canceled.  Newly added Claims 21-25 are also allowable via Examiner’s Amendment.

Applicant’s Most Recent Claim Set of 01/27/2021
Applicant’s most recent claim set of 01/27/2021 is considered to be the latest claim set under consideration by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Christopher Bolten on June 27, 2022.

Authorization to charge applicant’s deposit account “60-3290” for any additional required fees for newly added claims was given in a telephone interview with Christopher Bolten on June 27, 2022.
 
The application has been amended as follows:

In the Claims:

Claim 1: (Currently Amended)
A method for associating a first account with a second account, the first account being hosted by a first server, the second account being hosted by a second server, the method comprising: 
receiving, by the second server, an authentication request from the first server relative to second login credentials associated with the second account; 
authenticating, by the second server, the second login credentials; 
flagging, by the second server, the second account; and 
authorizing access, by the second server, to the second account in response to receiving an account identifier identifying the second account and administrator's credentials associated with the first server,
wherein the access to the second account is authorized to a user device to allow the user device to access services commensurate with the second account, and
wherein authorizing access to the second account comprises determining that the second account is flagged.


Claims 4-5: (Currently Canceled)


Claim 7: (Currently Amended)
A second server for associating a first account with a second account, the first account being hosted by a first server, the second account being hosted by the second server, comprising: 
a network device; 
a memory; and 
a processor configured to: 
receive an authentication request from the first server relative to second login credentials associated with the second account; 
authenticate the second login credentials; 
flag the second account; and 
authorize access to the second account in response to receiving an account identifier identifying the second account and administrator's credentials associated with the first server,
wherein the access to the second account is authorized to a user device to allow the user device to access services commensurate with the second account, and
wherein authorizing access to the second account comprises determining that the second account is flagged.


Claim 8: (Currently Amended)
A non-transitory computer-readable medium comprising computer-readable instructions for associating a first account with a second account, the first account being hosted by a first server, the second account being hosted by a second server, when executed, cause a processor of the second server to: 
receive an authentication request from the first server relative to second login credentials associated with the second account; 
authenticate the second login credentials; 
flag the second account; and 
authorize access to the second account in response to receiving an account identifier identifying the second account and administrator's credentials associated with the first server,
wherein the access to the second account is authorized to a user device to allow the user device to access services commensurate with the second account, and
wherein authorizing access to the second account comprises determining that the second account is flagged.


Claims 11-12: (Currently Canceled)


Claims 16-17: (Currently Canceled)


Claim 21: (Currently New)
A method for associating a first account with a second account, the first account being hosted by a first server, the second account being hosted by a second server, the method comprising: 
receiving, by the second server, an authentication request from the first server relative to second login credentials associated with the second account; 
authenticating, by the second server, the second login credentials; 
flagging, by the second server, the second account; 
authorizing access, by the second server, to the second account in response to receiving an account identifier identifying the second account and administrator's credentials associated with the first server;
receiving, by the second server, a second authentication request from a device other than the first server to access the second account after the second account has been flagged; and 
denying the second authentication request.


Claim 22: (Currently New)
The method of claim 21, further comprising; 
receiving, by the second server, an authentication request from a user device to access the second account after flagging the second account, wherein the authentication request comprises the second login credentials; and 
denying the authentication request.


Claim 23: (Currently New)
The method of claim 21, wherein the access to the second account is authorized to a user device to allow the user device to access services commensurate with the second account.


Claim 24: (Currently New)
The method of claim 21, wherein authorizing access to the second account comprises determining that the second account is flagged.


Claim 25: (Currently New)
The method of claim 21, wherein services commensurate with the second account comprise content delivery network (CDN) services for a user of a user device.


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 6-10, 13-15, 18-25 are considered allowable.

The instant invention is directed to a method, a server/apparatus, and a medium for providing the sharing of login credentials by associating a first account with a second account, the first account being hosted by a first server, the second account being hosted by a second server.

The closest prior art, as recited, Zhang Chinese Patent Application Publication No. CN-105871878A (provided by applicant in Grand Parent Application 15/710,775 with IDS dated 10/31/2018) and Jasinskyj US Patent No. 8,447,854, are also generally directed to various aspects of providing the sharing of login credentials by associating a first account with a second account.  However, Zhang or Jasinskyj does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1, 7, 8, 21.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 1:
Although the combination of Zhang or Jasinskyj teaches the implementation of the sharing of login credentials by associating a first account with a second account, Zhang or Jasinskyj fails to teach a procedure for associating a first account hosted by a first server with a second account hosted by a second server where the second server receives an authentication request from the first server considered in relation or in proportion to second login credentials belonging to the second account, the successful authenticating of the second login credentials by the second server, the flagging of the second account by the second server, authorizing access to the second account as a result of receiving identification of the second account by an account identifier and administrator’s credentials belonging to the first server, with a user device further authorized access to the second account resulting in the user device accessing second account services and a portion of the access authorization to the second account includes identifying that the second account has been flagged.
When combined with the additional limitations found in Claim 1.

Regarding Claim 7:
Although the combination of Zhang or Jasinskyj teaches the implementation of the sharing of login credentials by associating a first account with a second account, Zhang or Jasinskyj fails to teach a procedure for associating a first account hosted by a first server with a second account hosted by a second server where the second server receives an authentication request from the first server considered in relation or in proportion to second login credentials belonging to the second account, the successful authenticating of the second login credentials by the second server, the flagging of the second account by the second server, authorizing access to the second account as a result of receiving identification of the second account by an account identifier and administrator’s credentials belonging to the first server, with a user device further authorized access to the second account resulting in the user device accessing second account services and a portion of the access authorization to the second account includes identifying that the second account has been flagged.
When combined with the additional limitations found in Claim 7.

Regarding Claim 8:
Although the combination of Zhang or Jasinskyj teaches the implementation of the sharing of login credentials by associating a first account with a second account, Zhang or Jasinskyj fails to teach a procedure for associating a first account hosted by a first server with a second account hosted by a second server where the second server receives an authentication request from the first server considered in relation or in proportion to second login credentials belonging to the second account, the successful authenticating of the second login credentials by the second server, the flagging of the second account by the second server, authorizing access to the second account as a result of receiving identification of the second account by an account identifier and administrator’s credentials belonging to the first server, with a user device further authorized access to the second account resulting in the user device accessing second account services and a portion of the access authorization to the second account includes identifying that the second account has been flagged.
When combined with the additional limitations found in Claim 8.

Regarding Claim 21:
Although the combination of Zhang or Jasinskyj teaches the implementation of the sharing of login credentials by associating a first account with a second account, Zhang or Jasinskyj fails to teach a procedure for associating a first account hosted by a first server with a second account hosted by a second server where the second server receives an authentication request from the first server considered in relation or in proportion to second login credentials belonging to the second account, the successful authenticating of the second login credentials by the second server, the flagging of the second account by the second server, authorizing access to the second account as a result of receiving identification of the second account by an account identifier and administrator’s credentials belonging to the first server, denying access to the second account after the flagging of the second account when attempted by a different device than the first server after the second server receives a second authentication request from the different device.
When combined with the additional limitations found in Claim 21.

Therefore Claims 1-3, 6-10, 13-15, 18-25 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
De Jong - US_20040083391: De Jong teaches embedded content requests for digital content access control.
Tran et al - US_20110185437: Tran et al teaches multi-user and multi-device login and digital content access control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498